Citation Nr: 1241506	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  10-28 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for depression.  

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left ear hearing loss.  

3. Entitlement to service connection for tinnitus.  

4. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, depression and mood disorder not otherwise specified (NOS), to include as secondary to the service-connected spine disability and associated residuals.  

5. Entitlement to service connection for left ear hearing loss.  
 



REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1976 and from September 1976 to September 1992.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which confirmed and continued the previous denials for service connection for depression and for left ear hearing loss, and denied a claim for service connection for tinnitus.  

In his VA Form 9, Appeal to Board of Veterans' Appeals, received in July 2010, the Veteran indicated both that he wanted a videoconference hearing and that he did not want a hearing.  The Board sent the Veteran a letter in January 2012, asking him to clarify his request to attend a hearing before the Board.  In a statement submitted in January 2012 the Veteran indicated that he did not wish to appear at a hearing.  The Veteran's hearing request is deemed withdrawn and the Board will proceed with its review on the present record.  See 38 C.F.R. § 20.702(e).  

The Veteran filed a claim for depression.  A claim for VA benefits requires "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet.App. 79, 84 (2009).  However, a claimant is not required in filing a claim for benefits to identify a precise medical diagnosis or the medical cause of his condition; rather, he sufficiently files a claim for benefits "by referring to a body part or system that is disabled or by describing symptoms of the disability."  Id. at 86.  This is because a claimant is not expected to have medical expertise and generally "is only competent to identify and explain the symptoms that he observes and experiences."  Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence of laypersons to testify as to symptoms but not medical diagnosis).  

The as yet unopened matter of entitlement to service connection for depression has been alternatively claimed and variously developed as a claim for PTSD, as reflected in statements dated in June 2008 and January 2010, and as adjudicated in a June 2010 statement of the case (SOC).  Moreover, the clinical record reflects diagnoses of anxiety and mood disorder NOS.  Also, the acquired psychiatric disorder has been alternatively claimed as secondary to service-connected disability, as reflected in a notice of disagreement (NOD), dated in June 2009.  

In light of the clinical record reflecting diagnoses of various mental health disorders, including anxiety, depression and mood disorder NOS, and lay statements that alternatively claim the acquired psychiatric disorder is best characterized as PTSD based on in-service stressors, and that it is also characterized as depression secondary to the service-connected spine disability and associated residuals, the claim must be considered under the various theories of entitlement argued by the Veteran.  As these new theories of entitlement do not constitute new claims, the Board has characterized the issue of entitlement to service connection for an acquired psychiatric disorder to correctly reflect these alternative theories of entitlement.  See Ashford v. Brown, 10 Vet.App. 120, 123 (1997) (a new theory of etiology regarding the same underlying disorder does not result in a "new" claim for adjudication purposes).  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The issue of service connection for right ear hearing loss has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers it to the AOJ for appropriate action.  

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety, depression and mood disorder NOS, to include as secondary to the service-connected spine disability and associated residuals, and for left ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1. The Veteran's original claim of service connection for depression was denied by an unappealed rating decision in July 1996, of which the Veteran was advised in July 1996.  

2. The evidence received since the July 1996 rating decision relates to an unestablished fact necessary to substantiate the claim for depression and raises a reasonable possibility of substantiating the claim.  

3. The Veteran's original claim of service connection for left ear hearing loss was denied by an unappealed rating decision in March 2006, of which the Veteran was advised in March 2006.  

4. The evidence received since the March 2006 rating decision relates to an unestablished fact necessary to substantiate the claim for left ear hearing loss and raises a reasonable possibility of substantiating the claim.  

5. Tinnitus is not shown to be causally or etiologically related to any disease, injury, or incident in service.  


CONCLUSIONS OF LAW

1. The unappealed July 1996 rating decision, which denied service connection for depression, is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.158, 3.160(d), 20.201, 20.302, 20.1103 (2012).  

2. New and material evidence has been received, and the claim for service connection for depression is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2012).  

3. The unappealed March 2006 rating decision, which denied service connection for left ear hearing loss, is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.158, 3.160(d), 20.201, 20.302, 20.1103 (2012).  

4. New and material evidence has been received, and the claim for service connection for left ear hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2012).  

5. Tinnitus was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").  

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); 38 C.F.R. § 19.7.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

Until the Veteran meets the threshold burden of submitting new and material evidence sufficient to reopen his claim, the benefit of the doubt doctrine does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA has satisfied its duty to notify by issuing a June 2008 pre-adjudication notice letter.  Among other things, this letter advised the Veteran of what evidence was required to substantiate his claim for service connection for tinnitus, and of his and VA's respective duties for obtaining evidence.  It also provided notice regarding the disability evaluation and effective date elements of a service connection claim.  Dingess, 19 Vet. App. at 473.  Accordingly, prejudicial error in the timing or content of VCAA notice has not been established and any error is not outcome determinative.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency).  

Further, if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome by the following: (1) based on the communications sent to the Veteran over the course of this appeal, he clearly has actual knowledge of the evidence he is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to him by VA, it is reasonable to expect that he understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

Moreover, with respect to the issues of whether new and material evidence has been submitted to reopen claims for service connection for depression and for left ear hearing loss, to the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to reopen both claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

The duty to assist provisions of the VCAA have been met.  The claims file contains service treatment records ("STRs"), service personnel records ("SPRs"), VA and private post-service medical treatment records, the Veteran's and his spouse's lay statements, and VA examination and medical opinion.  

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim for service connection for tinnitus.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2012).  There is no indication in the claims file that there are additional available relevant records that have not yet been obtained.  The notification and assistance requirements of the VCAA have been satisfied and the Veteran has been provided a meaningful opportunity to participate in development of his claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

New and Material Evidence-Reopening of the Claims

The Veteran is seeking to reopen previously denied claims for service connection for depression and for left ear hearing loss.  As a preliminary matter, the Board must determine whether new and material evidence has been submitted.  Only if it has, may the Board take jurisdiction over the merits of the claim.

In an unappealed rating decision dated in July 1996, the RO denied a claim for service connection for depression on the basis that service treatment records showed no findings regarding the claimed disability, and there was no evidence of a nervous condition in service or within one year of separation from service.  Also, in an unappealed rating decision dated in March 2006, the RO readjudicated a claim for service connection for left ear hearing loss on the basis that a previous December 2005 rating decision denied service connection because the RO inaccurately noted that the Veteran failed to report to a scheduled VA examination.  The March 2006 decision continued the denial of the claim on the basis that audiometric findings on VA examination did not meet the criteria for a grant of service connection for defective hearing in the left ear.  Because the Veteran did not appeal them, the July 1996 and March 2006 rating decisions are final; they may only be reopened upon receipt of new and material evidence.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1103 (2012).  At the time of these denials, the pertinent evidence of record included STRs, SPRs, VA and private treatment records, and a VA audiology examination and opinion, which indicated that the Veteran did not have VA compensable hearing loss.  

Evidence submitted since the July 1996 and March 2006 rating decisions include numerous statements from the Veteran and his spouse attesting to his current acquired psychiatric and left ear hearing loss disorders, and proffering different theories of entitlement upon which to base the claim for the psychiatric disorder; VA treatment records reflecting diagnoses of left ear hearing loss and various psychiatric treatment; private treatment records reflecting diagnosis of various psychiatric disorders; and a VA psychiatric examination report, dated in May 2010, which shows diagnosis of a mood disorder NOS, along with a medical opinion that the diagnosed psychiatric disorder was not likely related to the Veteran's military service.  

The Veteran most recently sought to reopen his claims in May 2008.  Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  
The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the July 1996 and the March 2006 rating decisions and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claims for service connection.  

With respect to both claims, the majority of the evidence submitted is new, in that it was not previously of record.  Furthermore, the Board finds the lay assertions presented by the Veteran, along with a statement from his spouse, to generally provide more information concerning the circumstances surrounding the onset, etiology and extent of his claimed disorders, see Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998), and thus are material in that they relate to previously unestablished facts that tend to substantiate the Veteran's claims.  

Specific to the hearing loss claim, since the most recent final denial, the Veteran has described an increase in the severity of his hearing loss over the years that he believes has no other possible etiology than that of being exposed to excessive noise while serving on a submarine.  Also, since the final denial of the acquired psychiatric disorder claim, the Veteran and his spouse have described a variety of ongoing psychiatric symptoms since his separation from service.  

The Veteran and his spouse are competent to describe observable symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  The Board must presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claims and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Therefore, the newly submitted evidence pertains to elements of the claims that were previously found to be lacking.  Furthermore, as will be discussed below, the evidence triggers VA's duty to provide examinations for both claimed disorders.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For these reasons, the Board finds that the additional evidence received since the     rating decision warrants a reopening of the Veteran's claims of service connection for depression and for left ear hearing loss, as it is new and material evidence within the meaning of 38 C.F.R. § 3.156(a).  As the claims have now been reopened, the Board has jurisdiction to consider the merits of the claims.  However, as will be discussed fully below, the Board finds that both claims for service connection require further development. Therefore, they are addressed in the Remand portion of this decision.

Service Connection

The Veteran seeks service connection for tinnitus, which he claims is the result of noise exposure in service.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

There must be objective indications of chronic disability, and this includes "signs" in the medical sense of objective evidence perceptible to an examining physician and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  A disability is considered chronic if it has existed for six months or more, even if exhibiting intermittent episodes of improvement and worsening throughout that six-month period.  38 C.F.R. § 3.317(a)(4).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

As provided by 38 U.S.C.A. § 1154(a), VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  With specific regard to lay evidence, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  For example, lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Regarding nexus, although without describing specific situations, the Federal Circuit also has explicitly rejected the view that medical evidence is necessarily required when the determinative issue is etiology.  See id., at 1376-77.  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran has reported that he was exposed to acoustic trauma in service while serving onboard submarines in their torpedo rooms as a submariner.  He contends that, as a result, he incurred bilateral tinnitus.  He is competent to testify as to observable symptoms such as ringing in his ears, and tinnitus is the type of is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995)).  Therefore, the Veteran meets the threshold criterion for service connection for tinnitus, that of a current disability.  

Also, the STRs show two instances of treatment for ringing in the ears, in May 1990 and February 1991, which also indicate concomitant treatment for sinusitis/viral syndrome, which satisfies the second Hickson element, an in-service event.  

Most critically, however, the third element of a service connection claim, a nexus, has not been satisfied.  Hickson, 12 Vet. App. at 253.  The preponderance of the competent (i.e., informed and explained) medical evidence of record does not indicate the current diagnosis of tinnitus had its onset during a period of the Veteran's military service, or is related to or caused excessive in-service noise exposure.  

VA provided the Veteran with a VA audiology examination in November 2005, during which the Veteran complained of tinnitus and occasional ear aches in his left ear, and indicated that he sustained a concussion twice while in the Navy.  The examiner observed that the Veteran was in supply on three submarines, two ships and two shore commands, where he was around machinery, engines and general equipment noises.  He denied being involved in active combat.  The examiner noted a post-service employment history of working for 1 year in a machine shop, and then becoming a police officer and firearms instructor at the Louisville VA Medical Center (VAMC) for the previous 9 years.  He provided a history of left ear tinnitus that he first noticed 3 to 4 years prior to the examination, which was present during the examination.  The Veteran denied that the tinnitus was persistent, but indicated that it was recurrent and usually occurred daily for a duration of "hours."  The examiner opined that it was less likely as not that the Veteran's tinnitus was caused by or a result of exposure to noise while in the military while onboard submarines.  The examiner explained that the Veteran reported that his tinnitus had only been present for the past 3 to 4 years and was occasional, not constant.  The examiner acknowledged that the Veteran's military records showed examination results mentioning tinnitus, but noted that it was only in conjunction with sinus infections that occurred at that time.  

The Veteran's self-report during this examination is highly probative, as it is contained in medical records that were generated with a view towards ascertaining the Veteran's then-state of physical fitness; and are akin to statements of diagnosis or treatment.  

An August 2007 private treatment record reveals on physical examination of the ears that the Veteran was positive for tympanic membranes with increased fluid.  The Veteran complained of severe headaches, constant ringing and mild pressure.  He was diagnosed with headache, cephalgia and sinusitis acute, unspecified.  

In his May 2008 informal claim for benefits, filed approximately 16 years after his separation from his final period of active service, the Veteran reported that he had constant ringing in both ears.  Although not dispositive, a lengthy period without complaint or treatment is considered evidence that there has not been a continuity of symptomatology and weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In his May 2009 NOD, he argued that his tinnitus was related to his military service.  Also, in a June 2010 VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran noted that he served aboard 3 nuclear submarines and 2 ships during his career, and that he was exposed to loud noise on a near-constant basis.  He reported that during "qualification" he spent countless hours in the engine room and that in approximately 1978, he sustained a head injury aboard the USS John Adams that contributed to his tinnitus.  However, at no point in the record has the Veteran described his tinnitus as occurring on a continuous basis since service.  

The Board finds the November 2005 report to be the most competent and probative evidence addressing the etiology of the Veteran's tinnitus.  More specifically, the Veteran's own statements made during his VA audiology evaluation in November 2005, weigh strongly against his claim that his tinnitus is related to excessive noise exposure from his military service.  Competent medical evidence includes statements from a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  As the November 2005 VA audiologist is so qualified, this medical opinion constitutes competent medical evidence.  The Board further finds that the VA audiologist's medical findings are credible, based on their internal consistency and the VA examiner's duty to offer truthful opinions.  Moreover, the examiner offered clear conclusions with supporting data, including the Veteran's own testimony during the examination, as well as reasoned medical explanation.  See Nieves-Rodriguez, supra; Stefl, supra.  Consequently, the Board assigns great probative value to the November 2005 VA audiology report.  

Although the Veteran is competent to testify as to his symptoms, and in the case of tinnitus, which is observable by a lay person, is also competent to opine as to etiology, the Veteran's statements in this regard are not as credible as the concurrent medical evidence.  Specifically, he has been inconsistent with respect to the onset, constancy, and causes of his tinnitus throughout the record. Therefore, the Board weighs the medical evidence more heavily. 

In sum, the Board finds the evidence against the claim to be more probative than the evidence in favor of the claim.  Therefore, the Veteran's claim for service connection for tinnitus must be denied.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine in not applicable where, as here, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  







ORDER

New and material evidence has been received to reopen a claim for entitlement to service connection for depression and, to that extent only, the claim to reopen is granted.  

New and material evidence has been received to reopen a claim for entitlement to service connection for left ear hearing loss and, to that extent only, the claim to reopen is granted.  

Service connection for tinnitus is denied.  


REMAND

To ensure compliance with due process requirements, the Board presently remands the Veteran's claims for further development.  In particular, a remand is required to provide the Veteran with current VA examination and medical opinion for his claimed acquired psychiatric and left ear hearing disorders, as well as to obtain any outstanding VA treatment records.  

As for the acquired psychiatric disorder claim, VA treatment records, dated in 2006, show the Veteran reported depression due to pain and job-related stress stemming from his service-connected lower back disability.  A March 2008 statement included the Veteran's spouse's observations that his back injury caused him to be in a terrible mood, and to be withdrawn and depressed.  In his May 2008 informal request to reopen his depression claim, the Veteran reported that he was depressed from suffering from pain all of the time because he was unable to sit, stand or stay in any position for a period of time longer than 15 minutes.  In a statement dated in June 2009, he indicated that his depression is related to pain.  

The RO has failed to properly develop the claim for service connection for an acquired psychiatric disorder on the basis of this secondary theory of entitlement.  Specifically, a medical opinion has not yet been obtained to address service connection for an acquired psychiatric disorder, to include as secondary to a service-connected disability.  The requested VA examination must also include an opinion to determine the etiology of the acquired psychiatric disorder on the basis of a secondary theory of entitlement.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

As for the left ear hearing loss claim, the Veteran's STRs show findings, at various times, of hearing deficits on physical examination, including being assigned a score of H-2 for his hearing on a Physical Profile Serials [or as it is more commonly known, PUHLES]. Post service treatment records indicate that the Veteran currently requires the use of hearing aids.  The Veteran has indicated that he was told by the VA that his hearing loss was due to his exposure to constant high level noise on submarines while in the Navy.  On these facts, the Board finds that a VA examination is warranted to address the nature and etiology of the Veteran's current left ear hearing loss.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Finally, the record indicates that the Veteran receives ongoing treatment at the VA Community-Based Outreach Clinic (CBOC) in New Albany, Kentucky.  VA treatment records from that facility, dated to 2011, have been associated with the record.  Prior to arranging for the Veteran to undergo any examination, the VA should obtain and associate with the claims file all outstanding VA medical records dated from 2011 to the present.  

While the further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must request the Veteran to identify all records of VA and non-VA health care providers who have treated his psychiatric disorder(s) and left ear hearing loss.  The RO/AMC should take appropriate steps to obtain copies of any outstanding treatment records, to include any treatment records from the VA CBOC in New Albany, dated from 2011.  The RO/AMC must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2. After securing any VA or private treatment records (or receiving a negative response), the RO/AMC must arrange for a VA psychiatric examination with the appropriate clinician to determine the nature and etiology of any claimed acquired psychiatric disorder, to include PTSD, depression, anxiety, and/or mood disorder NOS.  

A copy of this remand and all relevant medical records should be made available to the examiner, to include any pertinent records in the Virtual VA eFolder.  The examiner is asked to confirm whether paper and/or electronic records were available for review.  

The examiner should review the pertinent evidence and undertake any indicated studies.    

The examiner must provide a medical opinion answering the following questions: 

(a) Is it as likely as not that any diagnosed acquired psychiatric disorder is related to any service-connected disability, such as the Veteran's service-connected back disability?

(b) Is it as likely as not that any diagnosed acquired psychiatric disorder is aggravated by any service-connected disability, such as the Veteran's service-connected back disability?

(c) If not, is it as likely as not that any diagnosed acquired psychiatric disorder is related to his service?  

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  

A rationale for any opinion offered is requested.  If the examiner is unable to render the requested opinion without resort to pure speculation, he or she must so state; however, a complete rationale for such a finding must be provided.  Examples of types of reasons are the lack of appropriate expertise on the part of the clinician, the Veteran being an unreliable historian, the matter being beyond the current state of learning and knowledge in the relevant field of medicine, or a lack of an adequate factual basis in the record upon which to form an opinion.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3. After securing any VA or private treatment records (or receiving a negative response), RO/AMC must arrange for a VA audiology examination with a state-licensed audiologist, to determine the nature and etiology of any current left ear hearing loss.  

A copy of this remand and all relevant medical records should be made available to the examiner, to include any pertinent records in the Virtual VA eFolder.  The examiner is asked to confirm whether paper and/or electronic records were available for review.  

The examiner should review the pertinent evidence and all indicated tests and studies are to be performed.  Also, a comprehensive noise exposure history is to be obtained, prior to, during, and after service.  

A controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test must be conducted without hearing aids.  The examiner is also asked to describe the functional effects caused by a hearing disability.  

Based upon the claims file review, the Veteran's reports, and the examination findings, the examiner must provide an opinion as to whether it is at least as likely as not that any current left ear hearing loss is related to his active service, to include confirmed noise exposure on submarines in service.  

In making all determinations, the examiner is asked to carefully consider the Veteran's own assertions.  The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  

A rationale for any opinion offered is requested.  If the examiner is unable to render the requested opinion without resort to pure speculation, he or she must so state; however, a complete rationale for such a finding must be provided.  Examples of types of reasons are the lack of appropriate expertise on the part of the clinician, the Veteran being an unreliable historian, the matter being beyond the current state of learning and knowledge in the relevant field of medicine, or a lack of an adequate factual basis in the record upon which to form an opinion.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4. After completing all indicated development to the extent possible, the RO/AMC must consider all of the evidence of record and readjudicate the Veteran's service connection claims under all theories of entitlement presented in this remand.  If the benefit sought is not granted, the RO/AMC must issue a supplemental SOC and allow the Veteran and his representative an opportunity to respond.  

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order.  No action is required of the Veteran until he is otherwise notified by the RO/AMC.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


